DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        DAVIA J. BRADSHAW,
                             Appellant,

                                    v.

   CLINTON B. SESSION JR., and IBM SOUTHEAST EMPLOYEES’
                       CREDIT UNION,
                          Appellees.

                              No. 4D21-942

                              [May 12, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Howard K. Coates, Jr., Judge; L.T. Case No.
FMCE2012006285 (44).

  Sara Lawrence of Law Office of Sara Lawrence, PA, Fort Lauderdale, for
appellant.

  Adam B. Swickle of Swickle & Associates, PLLC, Fort Lauderdale, for
appellee Clinton B. Session, Jr.

  Patrick G. Brugger of Shutts & Bowen, LLP, Miami, for appellee IBM
Southeast Employees’ Credit Union.

PER CURIAM.

   Affirmed.

LEVINE, FORST, and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.